Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 12/22/2021 in which claims 1, 4, 6, 9, 18-21, 24-28 and 30-36 are allowed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  A wireless access system at a building that detect, at a second time, that a second person has entered the building, the second time being later than the first time and later than a triggering of control of the one or more devices in accordance with the one or more first preferences andResponse to Office Action dated October 4, 2021 determine an identity of the second person and update the control by evaluating one or more second preferences associated with the second person and evaluating whether to control in accordance with the one or more second preferences associated with the second person or to maintain control in accordance with the one or more first preferences associated with the first person, and in response to a determination to update the control of the one or more devices, trigger an update to the control of the one or more devices within the building in accordance with the one or more second preferences associated with the second person.
 	Allowable limitations in combination with other claim limitations are not taught by the prior arts of record: Hatch et al. (US 2018/0066863 A1), hence claims 1, 4, 6, 9, 18-21, 24-28 and 30-36 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425